12/23/2020



                                                                                            Case Number: DA 20-0454

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 20-0454



STATE OF MONTANA,                            ORDER GRANTING
                                             UNOPPOSED MOTION FOR
      Plaintiff and Appellee,                EXTENSION OF TIME
v.                                           TO FILE APPELLANTS
                                             INITIAL. BRIEF
GEORGE CARLON,                                                      FILED
      Defendant and Appellant.                                     DEC 2 3 2020
                                                                 Bowen Greenwood
                                                               Clerk of Supreme Court
                                                                         r-If   t-Nrif.na




      At the request ofDefendant/ Appellant,this Court hereby extends the filing date

of Defendant's / Appellant's Initial Briefto Friday, February 26,2021.


      So ordered this    -0     day o                 020.



                                         ontana Supreme Court

cc:   Attorney General
      Defendant / Appellant c/o Counsel